DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in interviews with Peter Withstandley on 3/22/2021 and 4/16/2021. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 1, 6, and 18 are amended. Claim 12 is cancelled.
1. 	(Currently Amended) A system comprising: 
a non-transitory memory device for storing computer readable program code; and 
a processor in communication with the memory device, the processor being operative with the computer readable program code to perform operations including 
generating a decision graph based on healthcare guidelines, wherein the healthcare guidelines comprise a care process model,
while multiple users are accessing the decision graph, populating, in substantially real time, nodes of the decision graph with patient records associated with a population of different patients by parsing at least one of the patient records to determine one or more attribute values that represent an outcome, pushing the at least one of the patient records from a current node to a next level node of the decision graph in response to the patient record providing the outcome represented by a branch from the current node to the next level node, and associating the at least 
automatically traversing the decision graph along a path determined by attribute values associated with a current patient record, 
performing data analytics on patient records associated with one or more nodes along the path to generate results, and 
generating a visualization of the results.

6. (Currently Amended) A non-transitory computer readable medium embodying a program of instructions executable by a machine to perform operations, the operations comprising: 
generating a decision graph based on healthcare guidelines, wherein the healthcare guidelines comprise a care process model; 
while multiple users are accessing the decision graph, populating, in substantially real time, nodes of the decision graph with patient records associated with a population of different patients by parsing at least one of the patient records to determine one or more attribute values that represent an outcome, pushing the at least one of the patient records from a current node to a next level node of the decision graph in response to the patient record providing the outcome represented by a branch from the current node to the next level node, and associating the at least one of the patient records with the next level node, and calculating and displaying, at the next level node, a total count of patient records associated with the next level node; 
performing data analytics on patient records associated with at least one of the nodes to generate results; and 
generating a visualization of the results.

9. (Currently Amended) The non-transitory computer readable medium of claim 6 wherein the instructions are executable by the machine to parse the patient record to determine the outcome.

10. (Currently Amended) The non-transitory computer readable medium of claim 6 wherein the instructions are executable by the machine to present a user interface that enables a user to input the outcome.

12. (Cancelled) 

18. (Currently Amended) A method, comprising: 
generating a decision graph based on healthcare guidelines, wherein the healthcare guidelines comprise a care process model; 
while multiple users are accessing the decision graph, populating, in substantially real time, nodes of the decision graph with patient records associated with a population of different patients by parsing at least one of the patient records to determine one or more attribute values that represent an outcome, pushing the at least one of the patient records from a current node to a next level node of the decision graph in response to the patient record providing the outcome represented by a branch from the current node to the next level node, and associating the at least one of the patient records with the next level node, and calculating and displaying, at the next level node, a total count of patient records associated with the next level node; 
automatically traversing the decision graph along a path determined by attribute values associated with a current patient record; and 
generating a recommendation based on a final node of the path to support a healthcare decision.

Allowable Subject Matter
Claims 1, 3-7, 9-11, and 13-20 are allowed. The prior art recites systems and methods for data-enriched electronic healthcare guidelines for analytics, visualization, and clinical decision support.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of Parks, Vdovjak, Parker, and Edgar teach systems and methods of virtual mentoring, extension of clinical guidelines based on clinical experts recommendations, interactive visualization of big data sets and models including textual data, and identifying and driving actionable insights from data. 
According to the decision of the Patent Trial and Appeals Board, Applicant’s invention distinguishes itself from the prior art due to the claimed invention of the independent claims, because they recite the following limitations not taught or suggested by the prior art: pushing the at least one of the patient records from a current node to a next level node of the decision graph in response to the patient record providing the outcome represented by a branch from the current node to the next level node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/J.M.P./Examiner, Art Unit 3686
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686